DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/21 has been entered.
Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 1-8, including claims 1-5, 7, 9, 10, and 13-19 in the reply filed on 4/22/21 is acknowledged.
Claims 6, 8, 11-12, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/21.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, 13-15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0225761 A1 (“Ishii”) in view of US 2012/0224063 A1 (“Terre”). 

Although Ishii discloses the display provided in the vessel body and that displays the bird's-eye view image; and a controller, it is noted Ishii differs from the present invention in that it fails to particularly disclose the controller configured or programmed to perform a control to automatically switch an image displayed on the display from the bird's-eye view image to an object image obtained by imaging in a direction toward an object located outside the vessel body from the vessel body based on object information that is at least one of: information indicating that a distance between the vessel body and the object has become equal to or less than a predetermined distance; and information indicating that the object has been detected; wherein the predetermined distance in  a forward-rearward direction of the vessel body is set to be equal to or less than a length of the vessel body in the forward-rearward direction. Terre however, teaches a controller (e.g. see processing component, e.g. see 110 in Fig. 1B) configured or programmed to perform a control to automatically switch (e.g. see at least paragraph [0080] teaches that actions, such as activating a locate procedure to identify a position of a person in the water 
 Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ishii and Terre before him/her, to modify the maneuvering assisting apparatus of Ishii with Terre in order to provide improved techniques for providing selectable viewing controls and to quickly retrieve/rescue a person overboard.   
Regarding claim 3, although Ishii discloses wherein the imager (e.g. see camera C_1 to C4 in Fig. 1)  captures images respectively corresponding to a plurality of directions outward (e.g. see Fig. 4 showing visual fields VW_1 to VW_4 captured by camera C_1 to C4) from the vessel body (e.g. see ship 100 in Fig. 2), it is noted Ishii differs from the present invention in that it fails to particularly disclose the 
Regarding claim 5, although Ishii discloses wherein the imager includes a bird's-eye view image imager (e.g. see camera C_1 to C4 in Fig. 1)  that captures images of the vessel body and the surroundings of the vessel body (e.g. see Fig. 4 showing visual fields VW_1 to VW_4 captured by camera C_1 to C4) to generate the bird's-eye view image (e.g. see bird’s eye view image in Fig. 7), and the image processor generates the bird's-eye view image based on the images of the vessel body and the 
Regarding claim 10, Ishii further discloses further comprising: a vessel speed detector that detects a vessel speed of the vessel body (e.g. see velocity sensor 20 in Fig. 13); wherein the controller is configured or programmed to perform a control (e.g. see image processing circuit 12 in Fig. 1 changes ship-maneuvering assisting image as shown in Fig. 8 based on decreasing referential height, e.g. see at least paragraph [0047]; also see 12 in Fig. 13 that takes into account other sensors such as velocity sensor 20 for improving quality of the combined image representing the object scene captured by the visual field spanning the deck DCK1 and the water surface WS, e.g. see at least paragraphs [0069]-[0070]) to set the predetermined distance to a larger distance as the vessel speed detected by the vessel 
Regarding claim 13, although Ishii further discloses wherein the display that displays the bird's-eye view image is located adjacent to or in a vicinity of an operation seat in the vessel body (e.g. see display device 16 and operation panel 18 in Fig. 1 in the ship 100 as shown in Figs. 2-3; a person having ordinary skill in the art would have no difficulty recognizing that display device 18 would be located near an operator of the ship in order for the operator to use the maneuvering assisting information as displayed on the display device, and further easily recognize that chairs/seats for the operator be provided for resting), it is noted Ishii differs from the present invention in that it fails to particularly disclose the object image (e.g. see processing component 110 may switch the current mode to a different mode (e.g. man overboard mode in 225 in Fig. 2, e.g. see Fig. 1F and 3B, e.g. see at least paragraphs [0078], [0080], and see display processed image in 240 in Fig. 2) for viewing the processed image on display component 140 in the different mode, e.g. see at least paragraphs [0037], [0122]).  The motivation above in the rejection of claim 1 applies here. 
	Regarding claims 14-15, 17, 19 the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.  
Claims 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0225761 A1 (“Ishii”) in view of US 2012/0224063 A1 (“Terre”) in further view of US 2019/0359300 A1 (“Johnson”). 
Regarding claim 2, although Ishii discloses wherein the imager images a side of the vessel body in a docking direction and surroundings of the side in the docking direction (e.g. see Fig. 8 showing the ship-maneuvering assisting image when the ship 100 lands a pier LP; it is noted that the image includes the side of the ship and pier LP and the surroundings of the side in the pier direction), and Ishii in view of Terre teaches the object image (Terre: e.g. see processing component 110 may switch the current mode to a different mode (e.g. man overboard mode in 225 in Fig. 2, e.g. see Fig. 1F and 3B, e.g. see at least paragraphs [0078], [0080], and see display processed image in 240 in Fig. 2) for viewing the processed 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ishii,Terre and Johnson before him/her, to incorporate Johnson into the maneuvering assisting apparatus of Ishii as modified by Terre in order to provide improved docking assistant.   
	Regarding claim 16, the claim recites analogous limitations to the claims above and is therefore rejected on the same premise.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0225761 A1 (“Ishii”) in view of US 2012/0224063 A1 (“Terre”) in further view of US 9569671 B1 (“Maali”) and US 2016/0092056 A1 (“Yang”). 
Regarding claim 4, although Ishii in view of Terra teaches wherein the controller (Terre: e.g. see processing component, e.g. see 110 in Fig. 1B) is configured or programmed to perform a control switch the image displayed on the display from the bird’s-eye view image to the object image (Terre: e.g. see processing component 110 may switch the current mode to a different mode (e.g. man overboard mode in 225 in Fig. 2, e.g. see Fig. 1F and 3B, e.g. see at least paragraphs [0078], [0080], and see display processed image in 240 in Fig. 2) for viewing the processed image on display component 140 in the different mode, e.g. see at least paragraphs [0037], [0122]; it would be obvious to switch from a bird’s-eye 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ishii,Terre, Maali and Yang before him/her, to incorporate Maali and Yang into the maneuvering assisting apparatus of Ishii as modified by Terre in order to provide an improved man overboard incident detection and tracking in formidable challenges of being automatic or semi-automatic, performing in and out of daylight, and operating wit high levels of certainty and extremely low false alarm rates at all times and in all waters and in order to conveniently monitor and display the target object. 
.
Claims 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0225761 A1 (“Ishii”) in view of US 2012/0224063 A1 (“Terre”) in further view of US 2010/0066516 A1 (“Matsukawa”). 
Regarding claim 7, although Ishii discloses the vessel body (e.g. see ship 100 in Fig. 3) and although Ishii in view of Terre teaches the controller (Terre: e.g. see processing component, e.g. see 110 in Fig. 1B) is configured or programmed to perform a control to switch the image displayed on the display from the bird's-eye view image to the object image (Terre: e.g. see processing component 110 may switch the current mode to a different mode (e.g. man overboard mode in 225 in Fig. 2, e.g. see Fig. 1F and 3B, e.g. see at least paragraphs [0078], [0080], and see display processed image in 240 in Fig. 2) for viewing the processed image on display component 140 in the different mode, e.g. see at least paragraphs [0037], [0122]; it would be obvious to switch from a bird’s-eye view display, as disclosed by Ishii, to another different mode such as a man overboard mode display in view of Terre), it is noted Ishii differs from the present invention in that it fails to particularly disclose further comprising: a distance detector that detects the distance between the vessel body and the object; wherein the controller is configured or programmed to perform a control to switch the image displayed on the display from the bird's-eye view image to the object image based on the distance between the vessel body and the object detected by the distance detector becoming equal to or less than the predetermined 44distance. Matsukawa however, teaches further comprising: a distance detector that detects the distance between the vessel body and the object (e.g. see sonar 1-4 in Fig. 1 that detects obstacles and distance from vehicle, e.g. see at least paragraph [0041]); wherein the controller (e.g. see camera ECU 5b in Fig. 1) is configured or programmed to perform a control to switch the image displayed on the display from the bird's-eye view image to the object image based on the distance between the vessel body and the object detected by the distance detector  becoming equal to or less than the predetermined 44distance (e.g. see based on the obstacle detected equal to or less than the range of the sonar 1-4 as shown in Fig. 1, a display mode is selected or switch in 120 in Fig. 3 from the available modes in Fig. 4, and based on the selected display mode, a display image is outputted as shown in 250 in Fig. 5; for example for a normal mode “mode 1” outputted image will be 71 in Fig. 7, for an obstacle detected as in Fig. 10, the outputted image will be as 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ishii,Terre and Matsukawa before him/her, to incorporate Matsukawa into the maneuvering assisting apparatus of Ishii as modified by Terre in order to detect an obstacle and display the obstacle range to a vehicle occupant in an easily-viewable manner.  
Regarding claim 9, although Ishii in view of Terra teaches wherein the controller (Terre: e.g. see processing component, e.g. see 110 in Fig. 1B) is configured or programmed to perform a control to switch the image displayed on the display from the bird's-eye view image to the object image (Terre: e.g. see processing component 110 may switch the current mode to a different mode (e.g. man overboard mode in 225 in Fig. 2, e.g. see Fig. 1F and 3B, e.g. see at least paragraphs [0078], [0080], and see display processed image in 240 in Fig. 2) for viewing the processed image on display component 140 in the different mode, e.g. see at least paragraphs [0037], [0122]; it would be obvious to switch from a bird’s-eye view display, as disclosed by Ishii, to another different mode such as a man overboard mode display in view of Terre), it is noted Ishii differs from the present invention in that it fails to particularly disclose when the distance between the vessel body and the object is equal to or less than the predetermined distance, which is equal to or less than a ratio of a dimension of the vessel body in the forward-rearward direction or a left-right direction; and the ratio is less than 1. Matsukawa however, teaches when the distance between the vessel body and the object is equal to or less than the predetermined distance, which is equal to or less than a ratio of a dimension of the vessel body in the forward-rearward direction or a left-right direction; and the ratio is less than 1 (e.g. see predetermined range of sonar 1-4 as illustrated in Fig. 1 illustrating that the predetermined range is a ratio of the dimension of vehicle 10 that is less than 1, e.g. see at least paragraphs [0041]-[0042]). The motivation above in the rejection of claim 7 applies here.     
Response to Arguments
Applicant's arguments filed 8/4/21 have been fully considered but they are not persuasive.

However, the examiner respectfully disagrees. It is noted that the claims recite “based on object information that is at least one of” (emphasis added) 1) “information indicating that a distance between the vessel body and the object has become equal to or less than a  predetermined distance;” and 2) “information indicating that the object has been detected”. Since the combination of Ishii in view of Terre meet at least one of the recited information, i.e. 2) “information indicating that the object has been detected” (see mapping above), the claims are unpatentable over Ishii in view of Terre in the broadest reasonable sense. The newly added limitations “the predetermined distance in a forward-rearward direction of the vessel body is set to be equal to or less than length of the vessel body in the forward-rearward direction” only further limits the other information, i.e. 1) “information indicating that a distance between the vessel body and the object has become equal to or less than a predetermined distance”. For at least these reasons, the arguments are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kinoshita et al., US 2016/0264227 A1, discloses a watercraft that includes a plurality of devices, a central controller, and a display device
Frank et al., US 2014/0313343 A1, discloses a modular infrared camera systems and methods
Asari, US 2010/0092042 A1, discloses maneuvering assisting apparatus


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485